UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1696


FREDIS GONZALEZ-REYES,

                      Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                      Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals


Submitted:   April 26, 2011                 Decided:   May 20, 2011


Before NIEMEYER, KEENAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Anser Ahmad, AHMAD LAW OFFICES, P.C., Harrisburg, Pennsylvania,
for Petitioner. Tony West, Assistant Attorney General, Carl H.
McIntyre, Assistant Director, John J.W. Inkeles, DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Fredis    Gonzalez-Reyes,               a    native       and    citizen          of   El

Salvador,      petitions       for       review       of    an    order    of       the    Board      of

Immigration Appeals dismissing his appeal from the Immigration

Judge’s denial of his applications for relief from removal.

               Gonzalez-Reyes first challenges the determination that

he    failed    to     establish         eligibility         for     asylum.              To     obtain

reversal of a determination denying eligibility for relief, an

alien    “must        show     that      the      evidence         he     presented             was   so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                       INS v. Elias-Zacarias, 502 U.S.
478, 483-84 (1992).            We have reviewed the evidence of record and

conclude that Gonzalez-Reyes fails to show that the evidence

compels a contrary result.

               Having    failed       to    qualify         for    asylum,       Gonzalez-Reyes

cannot   meet     the        more    stringent          standard        for     withholding           of

removal.       Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).                                Finally, we uphold

the   finding     below       that       Gonzalez-Reyes           failed       to    qualify          for

protection      under        the    Convention          Against         Torture.           8     C.F.R.

§ 1208.16(c) (2010).

               Accordingly,         we     deny       the   petition       for      review.           We

dispense       with     oral        argument      because          the     facts          and     legal



                                                  2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                  PETITION DENIED




                                3